DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.          Claims1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Stephen US 7,315,275 teaches positioning system with intentional multipath signal; Martorana US 6,876,326 teaches method and apparatus for high accuracy position location using search mode ranging techniques; McCorke et al US 7,280,607 teaches ultra wide bandwidth communications method and system; Richards et al US 6,556,621 teaches system for fast lock and acquisition of ultra wideband signals; Richards US 6,700,538 teaches system and method for estimating separation distance between impulse radios using impulse signal amplitude. However, the teaching of the prior art either combined or alone fails to teach prior to, during or after said transmitting and receiving, defining a set of candidate positions within said geometric model, and, for each candidate position, calculating a set of multipath components, each having an amplitude and a delay, as a function of the geometric 5model, the directivities of the uni-directional antennas, the position of the anchor device and said candidate position; determining, for each candidate position, a deviation measure between the multipath components calculated for said candidate position on the one hand and said first and second received signals on the other hand; and obtaining the position of the agent device as the candidate position with the minimum deviation measure.
Dependent claims 2-11 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/NHAN T LE/Primary Examiner, Art Unit 2649